DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Notice to Applicant

1.	In the telephone interview held on July 16, 2021, with Applicant’s representative, Michael Powell (Reg. No. 61,942), the Examiner suggested types of amendments that could be made to overcome the remaining non-statutory subject matter rejection.  On July 21, 2021, Applicant filed an AFCP 2.0 with the proposed claim amendments.  
2.	Claims 1, 16, and 19 have been amended.  Now, claims 1-20 remain pending and allowed.


Claim Rejections - 35 USC § 101

3.	The 35 U.S.C. 101 rejection of claims 1-20 are hereby withdrawn pursuant to the amendments filed on July 21, 2021.



Reasons for Allowance
4.	Applicant’s arguments, see Remarks, filed July 21, 2021, with respect to the 35 U.S.C. 101 rejections of claims 1-20 have been fully considered and are persuasive.  

The following is an examiner’s statement of reasons for allowance:
The following limitations of claim 1,
	obtaining, by a processor operating one or more sensors associated with a store, first customer sensor data about a first customer in the store, wherein the first customer sensor data includes accompaniment data about one or more accompaniments of the first customer, and wherein the sensor data further includes a crowdedness of the store;
	obtaining, via the processor, external environmental data, the external environmental data comprising weather information, stock market results, and nearby events proximate to the store;
	determining, by the processor, that the first customer is known based at least in part on the first customer sensor data;
	based at least in part on determining that the first customer is known, accessing a customer profile for the first customer, the customer profile comprising historical customer data; and

analyzing the accompaniment data, the external environmental data, and the customer profile to determine a first sales product for the first customer;
	operating, by the processor receiving customer location data from the one or more sensors, a set of lights in the store, the set of lights operated to draw the first customer from a current location to a location of the first sales product, wherein the location of the first sales product is less crowded than the current location.	

The features defined above are neither taught nor suggested, singularly or in combination, by the prior art of record.  The closest prior art of record, Angell (US 2009/0083121) discloses a computer implemented method, apparatus, and computer usable program product for determining profitability of customer groups. The process parses event data to identify dynamic customer data, wherein the event data is derived from a continuous video stream captured at a retail facility. The process then combines the dynamic customer data with customer profile data to form dynamic customer profiles and analyzes the dynamic customer profiles to identify the customer groups. Thereafter, the process ranks the customer groups according to profitability of the customer groups and Wilkinson (2017/0300999) teaches an apparatuses and methods are provided herein useful to facilitate expedient shopping in a physical retail facility. In one embodiment, a shopping system directed to pre-filling shopping carts with retail items .
 
  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A.	Sharp, et al., “Fundamental Patterns of in-store shopper behavior”, Journal of Retailing and Consumer Services, February 2017, pages 1-48;
B.	VECTOR-BASED CHARACTERIZATIONS OF PRODUCTS AND INDIVIDUALS WITH RESPECT TO PERSONAL PARTIALITIES SUCH AS A PROPENSITY TO BEHAVE AS A FIRST ADOPTER (US 20180300788 A1);
C.	Location tracking of individuals in physical spaces (US 20020121979 A1);
D.	MOBILE DEVICE INDOOR NAVIGATION (US 20150168538 A1).



	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000. 

/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624